UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7246


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DARYL ANDRE FULLER,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:98-cr-00076-HMH-1)


Submitted:    November 13, 2008            Decided:   November 21, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daryl Andre Fuller, Appellant Pro Se.    Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Daryl Andre Fuller appeals the district court’s order

denying relief on his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no   reversible    error.        Accordingly,     we    affirm   for   the

reasons stated by the district court.                United States v. Fuller,

No. 7:98-cr-00076-HMH-1 (D.S.C. June 3, 2008).                 We dispense with

oral   argument   because       the    facts   and    legal    contentions    are

adequately    presented    in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2